Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the amendment filed on 12/28/2020.
Claims 1, 6, 9 and 16 are amended by the Applicants.
Claims 1-6 and 8-20 are allowed.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone interview with Eric W. Chesley [64,052] on 02/22/2021. Examiner’s amendment is necessitated to overcome the rejection and further clarify the claimed invention. 
In the claims:
Please cancel claim 7 and amend claims 6, 8, 9, 16 and 20 as follows.
6. 	(Currently Amended) A method, comprising:
identifying an application library at a hardware host in a distributed computing system hosting a multi-dimensional virtual environment, wherein the application library comprises a plurality of processing applications that process data objects associated with a plurality of object types;

retrieving, from the application library, a processing application for the object type mapped to the processing partition; [[and]]
launching an instance of the processing application to enable the hardware host to process the plurality of data objects;
determining a second object type upon which processing by the instance of the processing application for the plurality of data objects is dependent;
identifying a second processing partition which groups a second plurality of data objects by the second object type into the second processing partition; and
sending the second plurality of data objects to the instance of the processing application.

7. 	(Cancelled)

8. 	(Currently Amended) The method of claim 6 
determining a filter for the data objects of the second object type;
identifying the second processing partition based on the second plurality of data objects satisfying the filter; and


9. 	(Currently Amended) The method of claim 6 
determining a subscription strategy identifying neighbor relationships between spatial sub-divisions associated with a plurality of spatial sub-divisions for the multi-dimensional virtual environment to filter the data objects of the second object type by spatial location;
identifying a second processing partition using a neighbor relationship, which satisfies the subscription strategy, between a first spatial sub-division associated with the processing partition and a second spatial sub-division associated with the second processing partition; and
sending a subscription request to a second hardware host associated with the second processing partition in order to receive a second plurality of data objects at the instance of the processing application.

16. 	(Currently Amended) A system, comprising:
one or more processors; and
one or more memory devices that store instructions which when executed by the one or more processors cause the one or more processors to:
determine a first processing application to launch from an application library using a first processing partition allocated for processing to a first hardware host using a plurality of processing partition assignments associated with a distributed computing system hosting a multi-dimensional virtual environment, wherein a first object type is mapped to the first 
determine a second object type upon which processing of the first plurality of data objects by the first processing application is dependent;
launch a first instance of the first processing application on the first hardware host to provide processing of the first plurality of data objects mapped to the first processing partition by the first object type;
determine, using the plurality of processing partition assignments, a second hardware host associated with a second plurality of data objects associated with the second object type, wherein the second object type is mapped to a second processing partition and the second plurality of data objects are grouped by the second object type into the second processing partition which is assigned in the plurality of processing partition assignments for processing by the second hardware host; and
send a subscription request to the second hardware host for the second plurality of data objects to copy changes to the second plurality of data objects to a first instance of the first processing application.

20. 	(Currently Amended) The system of claim 16 , further comprising:
receiving an update to the plurality of processing partition assignments;
determining a third hardware host associated with the second plurality of data objects using the update; and
sending a second subscription request to the third hardware host for the second plurality of data objects to copy the second plurality of data objects to the first instance of the first processing application.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
 The invention generally relates to the field of virtualization technologies for computing resources to benefit with respect to managing large-scale computing resources for many customers with diverse needs, and have allowed various computing resources or computing services to be efficiently and securely shared by multiple customers. The cited prior art taken alone or in combination fail to teach the method/system includes in part the following steps “…wherein a first processing partition assignment in the plurality of processing partition assignments allocates a first processing partition to the first hardware host, and a first object type is mapped to the first processing partition which groups a first plurality of data objects in the multi-dimensional virtual environment to the first processing partition by the first object type of the first plurality of data objects… launching a first instance of the first processing application on the first hardware host to provide processing of the first plurality of data objects mapped to the first processing partition by the first object type; determining a second hardware host assigned a second processing partition using the plurality of processing partition assignments, wherein the second hardware host includes a second instance of a second processing application that provides processing of a second plurality of data objects of the second object type, wherein the second object type is mapped to the second processing partition which groups the second plurality of data objects to the second processing partition; and sending a subscription request from the first hardware host to the second hardware host, wherein the subscription request instructs the second hardware host to copy the second plurality of data objects to the first instance of the processing application” as recited in claim 1,  “…wherein the plurality of object types are mapped to a plurality of processing partitions, and an object type mapped to the processing partition assigned to the hardware host groups a plurality of data objects of the object type into the processing partition; retrieving, from the application library, a processing application for the object type mapped to the processing partition; launching an instance of the processing application to enable the hardware host to process the plurality of data objects; determining a second object type upon which processing by the instance of the processing application for the plurality of data objects is dependent; identifying a second processing partition which groups a second plurality of data objects by the second object type into the second processing partition; and sending the second plurality of data objects to the instance of the processing application” as recited in claim 6 and “…a first processing partition allocated for processing to a first hardware host using a plurality of processing partition assignments associated with a distributed computing system hosting a multi-dimensional virtual environment, wherein a first object type is mapped to the first processing partition which groups a first plurality of data objects to the first processing partition by the first object type… launch a first instance of the first processing application on the first hardware host to provide processing of the first plurality of data objects mapped to the first processing partition by the first object type; determine, using the plurality of processing partition assignments, a second hardware host associated with a second plurality of data objects associated with the second object type, wherein the second object type is mapped to a second processing partition and the second plurality of data objects are grouped by the second object type into the second processing partition which is assigned in the plurality of processing partition assignments for processing by the second hardware host; and send a subscription request to the second hardware host for the second plurality of data objects to copy changes to the second plurality of data objects to a first instance of the first processing application” as recited in claim 16.The above-quoted claim language is not taught or suggested by the Applied Art (whether considered individually or in any combination).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Related cited arts:
Martinez et al. discloses Parallel applications have a pressing need for the utilization of more and more resources to meet users’ performance expectations. Unfortunately, these resources are not necessarily available within one single domain. Grid computing provides a solution for scaling out from a single domain; however, it also brings another problem for some applications: resource heterogeneity. Since some applications require having homogeneous resources for their execution, virtualizing the resources is a noble and viable solution. 
Sonnek et al. discloses Virtualization is being widely used in large-scale computing environments, such as clouds, data centers, and grids, to provide application portability and facilitate resource multiplexing while retaining application isolation. In many existing virtualized platforms, it has been found that the network bandwidth often becomes the bottleneck resource, 
Zhang et al. discloses With the development of multi-core processors, virtualization, distributed storage, broadband Internet and automatic management, a new type of computing mode named cloud computing is produced. It distributes computation task on the resource pool which consists of massive computers, so the application systems can obtain the computing power, the storage space and software service according to its demand. It can concentrate all the computing resources and manage them automatically by the software without intervene. This makes application offers not to annoy for tedious details and more absorbed in his business. It will be advantageous to innovation and reduce cost. It’s the ultimate goal of cloud computing to provide calculation, services and applications as a public facility for the public, So that people can use the computer resources just like using water, electricity, gas and telephone. Currently, the understanding of cloud computing is developing and changing constantly, cloud computing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Satish Rampuria whose telephone number is (571) 272-3732.  The examiner can normally be reached Monday-Friday between 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: (571) 272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Satish Rampuria/Primary Examiner, Art Unit 2193